Case 1:06-cr-00277-WS-MU Document 253 Filed 11/16/20 Page 1 of 1           PageID #: 829



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

    UNITED STATES OF AMERICA                 :

    vs.                                      : CRIMINAL NO.: 06-0277-WS-MU

    NORMAN YOUNG                             :


                          ACCEPTANCE OF GUILTY PLEA
                          AND ADJUDICATION OF GUILT


          Pursuant to the Report and Recommendation of the United States

    Magistrate Judge (Doc. 252) and without any objection having been filed by the

    parties, the plea of guilty of the Defendant to Count One of the Superseding

    Indictment is now accepted, and the Defendant is adjudged guilty of such offense.

    A sentencing hearing has been scheduled before the undersigned for February 23,

    2021, at 9:30 a.m., Courtroom 4A.

          DONE and ORDERED this 16th day of November 2020.



                                        s/WILLIAM H. STEELE
                                        UNITED STATES DISTRICT JUDGE
